Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 1 of 16 PageID #: 4




 Case Summary
 Margaret Paul v. Menard, Inc.

 Case Number                   49D13-2007-CT-023664

 Court                         Marion Superior Court, Civil Division 13

 Type                          CT - Civil Tort

 Filed                         07/16/2020

 Status                        07/16/2020 , Pending (active)


 Parties to the Case
 Show all party details

 DefendantMenard, Inc.
 Plaintiff Paul, Margaret

 Chronological Case Summary
 07/16/2020 Case Opened as a New Filing

              Complaint/Equivalent Pleading Filed
              Complaint for Damages
              Filed By:
 07/17/2020
              Paul, Margaret
              File Stamp:
              07/16/2020
              Appearance Filed
              Appearance
              For Party:
 07/17/2020
              Paul, Margaret
              File Stamp:
              07/16/2020
              Subpoena/Summons Filed
              Summons to Menard, Inc.
              Filed By:
 07/17/2020
              Paul, Margaret
              File Stamp:
              07/16/2020
 08/11/2020 Service Returned Served (E-Filing)




                                            Exhibit A
Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 2 of 16 PageID #: 5



              Return of Service for Menard, Inc.
              Filed By:
              Paul, Margaret
              File Stamp:
              08/11/2020
              Appearance Filed
              Appearance
              For Party:
 08/11/2020
              Menard, Inc.
              File Stamp:
              08/11/2020
              Motion for Enlargement of Time Filed
              [8332777] IN Motion for Extension of Time.pdf
              Order .pdf
              Motion for extension of time
 08/11/2020
              Filed By:
              Menard, Inc.
              File Stamp:
              08/11/2020
              Order Granting Motion for Enlargement of Time
              Judicial Officer:
              Stewart, Ian - C
              Noticed:
              Paul, Margaret
              Noticed:
              Menard, Inc.
 08/12/2020 Noticed:
              Olsson, Phillip Dale
              Noticed:
              Hamilton, Jessica Nicole
              Noticed:
              Pollie, Leslie B
              Order Signed:
              08/12/2020
              Automated Paper Notice Issued to Parties
 08/13/2020
              Order Granting Motion for Enlargement of Time ---- 8/12/2020 : Menard, Inc.
              Automated ENotice Issued to Parties
 08/13/2020 Order Granting Motion for Enlargement of Time ---- 8/12/2020 : Jessica Nicole Hamilton;Leslie B
              Pollie;Phillip Dale Olsson
Case 1:20-cv-02292-TWP-MPB 49D1
                           Document  1-1 Filed 09/02/20 Page 3 of 16 PageID
                                3-2007-CT-023664                              #:7/166/2020 7:53 PM
                                                                         Filed:
                                                                                                                            Clerk
                                          Marion Superior Court,   Civil Division   13                     Marion County, Indiana




                                          APPEARANCE FORM (CIVIL)
                                                       Initiating Party




              CAUSE NO:

   1.         Name   of ﬁrst   initiating party                Margaret Paul
                                                               8417 Kennesaw Lane
                                                               Indianapolis,         IN 46227


   2.         Telephone 0f pro se      initiating party        NA

   3.         Attorney information (as applicable              Phillip    Olsson #29416-53
              for service   0f process)                        Ken Nunn Law Ofﬁce
                                                               104 South Franklin Road
                                                               Bloomington, IN 47404
                                                               PHONE:                    812 332-9451
                                                               FAX:                      812 331-5321
                                                               Email: philo@kennunn.com



   4.         Case type requested                              CT     (Civil Tort)



   5.         Will accept   FAX service                        YES

   6.         Are there   related cases                        NO

   7.         Additional information required by
              State or Local Rules



   Continuation 0f Item        1   (Names of initiating        NAME:
   parties)                                                    NAME:

   Continuation of Item 3 (Attorney information
   as applicable for service 0f process)



                                                           s/Phillip   Olsson
                                                          Attorney—at-Law
                                                          (Attorney information            shown above.)
 Case 1:20-cv-02292-TWP-MPB 49D1
                            Document  1-1 Filed 09/02/20 Page 4 of 16 PageID
                                 3-2007-CT-023664                              #:7/176/2020 7:53 PM
                                                                          Filed:
                                                                                                                                        Clerk
                                             Marion Superior Court,   Civil Division   13                              Marion County, Indiana




STATE OF INDIANA                              )                  IN        THE MARION SUPERIOR COURT
                                                  SS:
COUNTY OF MARION                              g                  CAUSE NO.

MARGARET PAUL

         VS.

MENARD, INC.

                                        COMPLAINT FOR DAMAGES

         Comes now the plaintiff, Margaret Paul, by counsel, Ken Nunn Law Ofﬁce, and                                  for
cause of action against the defendant, Menard,                 Inc., alleges       and      says:


         1.        That on or about       May     18,   2019, the   plaintiff,     Margaret Paul, was a customer            at

the Menard’s       store located at      7140 South Emerson Avenue                 in Indianapolis,       Marion County,
Indiana.


         2.        That on or about       May     18,   2019, the   plaintiff,     Margaret Paul, slipped and        fell   0n
the   wet ﬂoor near the restroom           at said location,    causing the plaintiff to suffer serious injuries.


         3.        That   it   was   the duty of the defendant t0 use ordinary care and diligence t0 keep
and maintain the said premises in a condition reasonably safe for       its intended uses and free

from   all    defects and conditionswhich would render the premises dangerous and unsafe for
plaintiff,    0r present an unreasonable risk of harm to plaintiff in her lawful use of same.


         4.        That   it   was   the duty of the defendant to exercise reasonable care to protect
plaintiff,  by inspection and other afﬁrmative acts, from the danger 0f reasonably foreseeable
injury   occurring from reasonably foreseeable use 0f said premises.


         5.        That   it   was   the duty of the defendant t0 have available sufﬁcient personnel and
equipment       t0 properly inspect       and maintain the aforesaid premises                     in a condition reasonably
safe for plaintiff and free          from defects and conditions rendering the premises unsafe.

         6.        That   it   was   the duty of the defendant t0           warn   plaintiff 0f the      dangerous and
unsafe condition existing on said premises.


         7.        That the defendant knew 0r should have                    known 0f the unreasonable           risk 0f
danger to the plaintiff but failed either to discover                 it   or to correct     it   after discovery.
 Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 5 of 16 PageID #: 8



                                                         -2-


       8.     That the   fall   and resultant permanent                0f plaintiff were caused by the
                                                                 injuries
negligence of the defendant      who     failed to utilize   reasonable care in the inspection and
maintenance of said premises.


       9.     That the aforesaid acts 0f negligence 0n the part 0f the defendant were the
proximate cause 0f the injuries sustained by the           plaintiff.



       10.    That the plaintiff has incurred medical expenses and other special expenses, and
will incur future medical expenses, lost           wages and other      special expenses, as a direct   and
proximate result 0f defendant's negligence.


       WHEREFORE, the plaintiff demands judgment against the                        defendant for permanent
injuries in a reasonable   amount       t0   be determined     at the trial   0f this cause, for medical expenses
and other special expenses, for future medical expenses,                lost   wages and other   special expenses,
court costs, and all other proper relief in the premises.


                                             KEN NUNN LAW OFFICE


                                             BY:    S/th'llz'p   Olsson
                                                    Phillip Olsson,     #29416-53
                                                    KEN NUNN LAW OFFICE
                                                    104 South Franklin Road
                                                    Bloomington, IN 47404
                                                    Phone: (812) 332-9451
                                                    Fax: (812) 331-5321
                                                    E-mail: philo@kennunn.com




                                   REQUEST FOR TRIAL BY JURY

       Comes now the       plaintiff,   by counsel, Ken Nunn Law Ofﬁce, and requests                that this


matter be tried by jury pursuant t0 Trial Rule 38.
 Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 6 of 16 PageID #: 9



                                              -3-


                                   KEN NUNN LAW OFFICE


                                   BY:   s/Phillip Olsson
                                         Phillip Olsson,   #29416-53
                                         KEN NUNN LAW OFFICE
                                         104 South Franklin Road
                                         Bloomington, IN 47404
                                         Phone: (812) 332-9451
                                         Fax: (812) 331-5321
                                         E-mail:    thlo@kennunn.com




            #294 1 6-53
Phillip Olsson,
Ken Nunn Law Ofﬁce
104 South Franklin Road
Bloomington, IN 47404
Telephone: 8 12-332-9451
Fax Number:       8 12-33 1-5321
Attorney for Plaintiff
    Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 7 of 16 PageID
                               49D1 3-2007-CT-023664                             #:7/16/2020
                                                                             Filed: 10       7:53 PM
                                                                                                                                                                               Clerk
                                                               Marion Superior Court,      Civil Division          13                                         Marion County, Indiana


                                            CIRCUIT/SUPERIOR COURTS FOR THE                            COUNTY OF MARION
                                                                         STATE OF INDMNA
                                              CITY COUNTY BUILDING, 200 E. WASHINGTON STREET
                                                       INDIANAPOLIS, INDIANA 46204
                                                                    TELEPHONE           3 17   327-4740

Margaret Paul

                                                    P1aintiff(s)


                             VS.                                                                      No.

Menard,     Inc.


                                                    Defendant(s)
                                                                                  SUMMONS
The     State   0f Indiana     t0 Defendant:       Menard,     Inc., c/o   The Prentice-Hall Corporation System,                    Inc.,   135 North Pennsylvania
Street, Suite 1610, Indianapolis,                  IN 46204

            You have been          sued by the person(s)        named      "plaintiff" in the court stated           above.

       The nature 0f the suit against you is stated in the complaint Which                              is      attached t0 this document.    It   also states the
demand which the plaintiff has made and wants from you.

         You must answer the complaint in writing, by you or your attorney, Within Twenty (20) days, commencing the day
afteryou receive this summons, or judgment will be entered against you for what the plaintiff has demanded. You have twenty-
three (23) days to answer if this summons was received by mail. Such Answer Must Be Made In Court.


         If you have a claim for relief against the plaintiff arising from the same transaction or occurrence, you must assert                                       it   in
your written answer.
                                                                                                                        '     ‘..
                                                                                           L
    617/17/2020
                                                                                               Hugh
                                                                                                 ._         j
                                                                                                                     EL             P1
                                                                                                                              E.Mmﬂy,  I




Dat
                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

PHILLIP OLSSON, #29416-53
ATTORNEY FOR PLAINTIFF
KEN NUNN LAW OFFICE
104 FRANKLIN ROAD
BLOOMINGTON,            IN    47404
                                                  ACKNOWLEDGMENT OF SERVICE 0F SUMMONS
            A copy of the above summons and a copy 0f the complaint attached thereto were received by me at
this             day of                       ,
                                                  2020.


                                                                                                      SIGNATURE OF DEFENDANT
PRAECIPE:           I   designate the following           mode 0f service    to   be used by the Clerk.

XX          By certiﬁed or registered mail                with return receipt to above address.

D           By     Sheriff delivering a        copy 0f summons and complaint personally to defendant or by leaving a copy of the summons
            and complaint          at his   dwelling house or usual place of abode with some person of suitable age and discretion residing
            therein.


D           By                              delivering a copy of summons and complaint personally to defendant 0r                           by leaving   a   copy 0f the
            summons and complaint               at his dwelling house 0r usual place 0f abode.


D           By    serving his agent as provided             by rule,   statute or valid agreement, to-wit:


                                                                        KEN NUNN LAW OFFICE

                                                                        BY:              s/ PHILLIP              OLSSON
                                                                                      ATTORNEY FOR PLAINTIFF
     Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 8 of 16 PageID #: 11

CERTIFICATE OF MAILING:                  I   certify that     0n the   _ day 0f                         ,
                                                                                                            2020,   I   mailed a copy 0f this summons and a copy
0f the complaint t0 each 0f the defendant(s) by (registered 0r certiﬁed mail requesting a return receipt signed by the addressee
only, addressed to each of said defendant(s) at the address(es) furnished by plaintiff.


          Dated    this   _ day 0f                   ,
                                                         2020.



                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SERVICE OF SUMMONS BY MAIL:                                       Ihereby            certify that service             of summons With return receipt requested
was mailed 0n the      _ day 0f                          2020, and that a copy 0f the return 0f receipt was received by                                   me 0n the
          day 0f                        2020, Which copy          is   attached herewith.




                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

CERTIFICATE OF CLERK OF SUMMONS NOT ACCEPTED BY MAIL:                                                                   I   hereby certify that on the         _ day of
_, 2020, mailed a copy 0f this summons and a copy of the complaint t0 the defendant(s) by (registered 0r certiﬁed) mail, and
          I

the same was returned Without acceptance this day 0f          _     2020, and I did deliver said summons and a copy 0f the
complaint to the Sheriff of MARION County, Indiana.


          Dated    this   _ day 0f                        2020.



                                                                                                      CLERK, MARION CIRCUIT/SUPERIOR COURTS

RETURN OF SUMMONS:                    This    summons came         to   hand on the            _ day of                     ,
                                                                                                                                2020, and      I   served the same on the      _ day
of        ,
               2020.
          1.           By mailing     a copy 0f the      summons and complaint personally t0                                            address


          2.           By delivering a copy 0f summons and complaint personally t0                                                                                     .




          3.           By leaving a copy 0f the summons and complaint at                                                                               th e dwelling   house 0r
                       usual place 0f abode of defendant:                                                                       (Nam e of Person) and by mailing by ﬁrst
                       class mail a   copy 0f the summons on the              _ day 0f                              ,
                                                                                                                        2020       t0                                      his last
                       known     address.
          4.           By   serving his agent as provided          by rule,    statute or valid             agreement           to-wit:


          5.           Defendant cannot be found in             my bailwick and summons was not served.

          And I now return this        writ this   _ day of                    ,
                                                                                   2020.



                                                                                                      SHERIFF           or      DEPUTY

RETURN ON SERVICE 0F SUMMONS:                                 Ihereby    certify that          I   have served the within summons:


          1.           By delivery 0n the      _ day 0f                            ,
                                                                                           2020 a copy 0f this summons and a copy 0f the complaint t0 each
                       0f the Within named defendant(s)                                                                                                          .




          2.           By leaving on the      _    day of
                                                              a c opy 0f the
                                                                                     2020 for each of the Within named defendant(s)
                                                                                       ,


                                                                                   summons and a copy 0f the complaint at the respective dwelling
                                                          ,



                       house 0r usual place 0f abode with                                                  a p erson 0f suitable age and discretion residing
                       therein   Whose usual     duties 0r activities include                 prompt communication of such information to the person
                       served.
          3.                                                                                                                              an d by mailing a copy 0f the
                       summons Without the complaint t0                                                                                   at

                             the last known address of defendant(s).
          A11 done in     MARION County, Indiana.
Fees: $
                                                                                            SHERIFF     0r   DEPUTY
      Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 9 of 16 PageID   #:8/11/2020
                                                                               Filed: 12       2:00 PM
                                                                                                                     Clerk
                                                                                                    Marion County, Indiana




    Mailer: Ken Nunn Law Office

    Date Produced: 07/27/2020

    ConnectSuite Inc.:

    The following is the delivery information for Certified Mail™/RRE item number 9214 8901 9403 8316
    8919 81. Our records indicate that this item was delivered on 07/23/2020 at 09:55 a.m. in
    INDIANAPOLIS, IN 46204. The scanned image of the recipient information is provided below.

    Signature of Recipient :




    Address of Recipient :




    Thank you for selecting the Postal Service for your mailing needs. If you require additional assistance,
    please contact your local post office or Postal Service representative.

    Sincerely,
    United States Postal Service

    The customer reference number shown below is not validated or endorsed by the United States Postal
    Service. It is solely for customer use.


    This USPS proof of delivery is linked to the customers mail piece information on file
    as shown below:
     MENARD INC C/O THE PRENTICE-HALL CORPORATION SYSTEM INC
     135 N PENNSYLVANIA ST STE 1610
     INDIANAPOLIS IN 46204-2448




    Customer Reference Number:           C2171031.12358064
    Return Reference Number:             Margaret Paul

2
 Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 10 of 16 PageID #: 13
USPS MAIL PIECE TRACKING NUMBER: 420462049214890194038316891981
MAILING DATE:     07/20/2020
DELIVERED DATE: 07/23/2020
CUSTOM1:


MAIL PIECE DELIVERY INFORMATION:
 MENARD INC C/O THE PRENTICE-HALL CORPORATION SYSTEM INC
 135 N PENNSYLVANIA ST STE 1610
 INDIANAPOLIS IN 46204-2448



MAIL PIECE TRACKING EVENTS:
 07/20/2020 11:26    PRE-SHIPMENT INFO SENT USPS AWAITS ITEM      BLOOMINGTON,IN 47404
 07/21/2020 20:31    ORIGIN ACCEPTANCE                            BLOOMINGTON,IN 47404
 07/21/2020 21:46    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 07/22/2020 03:06    PROCESSED THROUGH USPS FACILITY              INDIANAPOLIS,IN 46206
 07/23/2020 06:32    ARRIVAL AT UNIT                              INDIANAPOLIS,IN 46204
 07/23/2020 07:10    OUT FOR DELIVERY                             INDIANAPOLIS,IN 46204
 07/23/2020 09:55    DELIVERED INDIVIDUAL PICKED UP AT USPS       INDIANAPOLIS,IN 46204
Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 11 of 16 PageID   #:8/11/2020
                                                                         Filed:   14      3:28 PM
                                                                                                                                   Clerk
                                                                                                                  Marion County, Indiana




  STATE OF INDIANA                                        IN   THE MARION SUPERIOR COURT                         13


  COUNTY OF MARION

  MARGARET PAUL,
         Plaintiff,


  V.                                                        CAUSE NO.:         49D13-2007-CT-023664

  MENARD,      INC.,


         Defendant.


                E-FILING APPEARANCE BY ATTORNEY UNDER TRIAL RULE                                          3.1


         Party Classiﬁcation:   Initiating:            Responding:         X   Intervening:


  1.     The undersigned attorney appears     in this case for the following party         member:

                                                   Menard,   Inc.


  2.     Attorney infomation for service as required by Trial Rule 5(B)(2):


         Jessica N. Hamilton                                 Atty.   No.       34268-71
         KOPKA PINKUS DOLIN PC                               Telephone:        (3   1   7) 8 1 8- 1 360
         550 Congressional Boulevard                         Facsimile:        (3 7) 8 1 8- 1 390
                                                                                    1

         Suite 3 10                                          Email:            inhamilton@kopkalaw.com
         Carmel, IN 46032


         Leslie B. Pollie                                    Atty.   No.       257 1 6-49
         KOPKA PINKUS DOLIN PC                               Telephone:        (3   1   7) 8 1 8- 1 360
         550 Congressional Boulevard                         Facsimile:        (3   1   7) 8 1 8- 1 390
         Suite 3 10                                          Email:            lbpollie(a)kopkalaw.com
         Carmel, IN 46032


         IMPORTANT:         Each attorney speciﬁed on this Appearance:


         (a)     certiﬁed that the contact information listed for him/her on the Indiana                        Supreme
                 Court R011 0f Attorneys      is   current and accurate as 0f the date 0f this Appearance;


         (b)     acknowledges that all orders, opinions, and notices from the court in this matter that are
                 served under Trial Rule 86(G) Will be sent t0 the attorney at the email addresses speciﬁed
                 by the attorney 0n the R011 of Attorneys regardless 0f the contact information listed above
                 for the attorney; and
Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 12 of 16 PageID #: 15




         (c)       understands that he/she      is   solely responsible for keeping his/her R011 of Attorneys contact
                   information current and accurate, see Ind. Admis. Disc. R. 2(A).


         Case Type requested under Administrative Rule             8(b)(3):   CT

         Iwill accept service by fax at the above noted number:                    N0

         I   Will accept service   by email   at the   above noted address: Yes

         This case involves child support issues:          N0

         This case involves a protection from abuse order, a workplace Violence restraining order, 0r a n0-
         contact order:    No

         This case involves a petition for involuntary commitment:            N0

         Are there   related cases:   N0

         Additional information required by local rule:           N0

  10.    Are there other party members: No

  11.    This form has been served 0n         all   other parties and a Certiﬁcate 0f Service   is   attached.


                                                           Respectfully Submitted,


                                                           KOPKA PINKUS DOLIN PC


                                                           By:     /S/Jessica N. Hamilton
                                                                  Jessica N. Hamilton (#34268—7 1)
                                                                  Attorney for Defendant
    KOPKA PINKUS DOLIN PC
    550 Congressional Blvd.
    Suite 3 10
    Carmel, IN 46032
    Tel: (317)  818-1360
    Fax: (3 17) 818-1390
    Email: jnhamilton@kopkalaw.com
Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 13 of 16 PageID #: 16




                                             CERTIFICATE OF SERVICE

         I   certify that   on the day 0f August 2020, service 0f a true and complete copy 0f the
                                     11 th
  above and foregoing pleading or paper was made upon each party or attorney of record herein
  using the Indiana E-Filing System (IEFS) and/or by depositing same in the United States mail in
  envelopes properly addressed t0 each 0f them and With sufﬁcient ﬁrst-class postage afﬁxed.



                                                          /S/Jessica N. Hamilton
                                                          Jessica N. Hamilton
Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 14 of 16 PageID   #:8/11/2020
                                                                         Filed:   17      3:28 PM
                                                                                                                              Clerk
                                                                                                             Marion County, Indiana




  STATE OF INDIANA                                          IN     THE MARION SUPERIOR COURT                13


  COUNTY OF MARION
  MARGARET PAUL,
             Plaintiff,
  VS.                                                       CAUSE NO: 49D 1 3-2007-CT-023664

  MENARD,          INC.,


             Defendant.


                           DEFENDANT’S MOTION FOR EXTENSION OF TIME

            COME NOW           the Defendant,     MENARD, INC,           by   counsel, Jessica N. Hamilton, of


  KOPKA PINKUS DOLIN                PC, and would respectfully move the Court for an extension 0f time

  to    respond t0 the Plaintiff’s Complaint, pursuant t0 Ind. Trial Rule 6(B)(1), and would show the


  Court:


             1.      Defendant’s Answer     is   due 0n 0r before August      13, 2020.


            2.       That no prior extensions have been requested.


            3.       That said extension of time would expire on September 13, 2020.


            4.       That such extension of time       is   necessary for Defendant’s attorney to properly


  investigate the allegations in the Plaintiff’s Complaint in order to adequately respond to the


  Plaintiff’ s    Complaint.


            WHEREFORE,           Defendant would respectfully pray for an extension of time           to   respond


  to the Plaintiff s      Complaint for Damages, and for     all   other just and proper relief in the premises.




                                                                                                  «document_number»
Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 15 of 16 PageID #: 18



                                                      Respectfully Submitted,


                                                      KOPKA PINKUS DOLIN PC


                                                      By:    /S/Jessica N. Hamilton
                                                      Jessica N. Hamilton (#34268—7 1)
                                                      Attorney for Defendant
  KOPKA PINKUS DOLIN PC
  550 Congressional Blvd.
  Suite 3 10
  Carmel, IN 46032
  Tel:          818-1360
            (3 17)
  Fax:   (3 17) 818—1390
  Email: jnhamilton@k0pkalaw.com


                                         CERTIFICATE OF SERVICE

            I   do hereby   certify that a   copy 0f the foregoing has been duly served upon   all   persons


  listed   below, using the Indiana E-Filing System (IEFS) and/or by United States mail, ﬁrst-class


  postage prepaid, on this 11th day of August, 2020.




                                                      /S/Jessica N. Hamilton
                                                      Jessica N. Hamilton




                                                                                          «document_number»
Case 1:20-cv-02292-TWP-MPB Document 1-1 Filed 09/02/20 Page 16 of 16 PageID   #:8/11/2020
                                                                         Filed:   19      3:28 PM
                                                                                                                        Clerk
                                                                                                       Marion County, Indiana




   STATE OF INDIANA                                     IN   THE MARION SUPERIOR COURT                 13


   COUNTY OF MARION                                     SITTING        AT INDIANAPOLIS

   MARGARET PAUL,

             Plaintiff(s),
   vs.                                                  CAUSE NO:          49D13-2007-CT-023664

   MENARD,       INC.,


             Defendant(s).


                                ORDER ON DEFENDANT’S
                             MOTION FOR EXTENSION OF TIME
            THE COURT, being duly advised in the premises, now GRANTS Defendant’s Motion for

  Extension 0f Time t0 answer   Plaintiff’ s   Complaint, up   t0,   and including September   13, 2020.

                                                         August 12, 2020
            SO ORDERED THIS             DAY OF                                   ,   2020.




                                                          JUDGE, Marion        Superior Court 13


  Distribution t0:


  Phillip   Olsson
  Jessica N. Hamilton




                                                                                                            16
